Citation Nr: 0701807	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from January 1974 to August 1977 
and from May 1989 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his substantive appeal dated in June 2004, the veteran 
indicated that he wanted a Board hearing at the RO.  By way 
of correspondence dated in May 2005, the veteran's 
representative indicated that the veteran wanted to change 
his request for a Board hearing at the RO to a request for a 
Board hearing via videoconference.  By way of correspondence 
dated on February 15, 2006, the veteran's representative 
stated that the veteran wished to cancel all hearing 
requests; however, by way of correspondence dated two days 
later, on February 17, 2006, the veteran indicated that he 
wished to change his request for a Board videoconference 
hearing to a request for a Board hearing at the RO.  It 
appears that VA canceled the veteran's hearing request in 
light of the February 15, 2006 correspondence from the 
veteran's representative; however, in light of the subsequent 
correspondence from the veteran dated on February 17, 2006, 
the Board finds that the veteran has requested a Board 
hearing at the RO.  As such, this matter is remanded to 
schedule a Board hearing at the RO.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a Board hearing at the RO and should 
clearly notify the veteran of the date, 
time and place of the scheduled hearing.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the claim 
remaining on appeal.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



